Citation Nr: 1637475	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to November 4, 2014 and in excess of 50 percent from November 4, 2014. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.

In July 2013, the Board remanded this case for further evidentiary development.

The issue of a rating in excess of 50 percent for PTSD and entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's PTSD was manifested by, at minimum, occupational and social impairment with reduced reliability and productivity throughout the entire appeal period.


CONCLUSION OF LAW

At minimum, the criteria for a 50 percent rating for PTSD are approximated for the entire appeal period.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA examinations and treatment records.  Lay statements of the Veteran are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.

Pertinent Law

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 50 percent as of November 4, 2014, and an evaluation higher than 30 percent prior to November 4, 2014.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is currently in receipt of a 50 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the evidence reveals the following:

In May 2008, the Veteran submitted a statement discussing the ways in which his personality changed following his service in Vietnam.  Most notably, he stated he suffered from night terrors and sweats, unexpected anxiety attacks, and damaged relationships with other individuals-the Veteran explained he was afraid to marry his current girlfriend due to his inability to trust himself or his girlfriend.

In June 2008, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined the Veteran suffered from reduced reliability.  The Veteran reported suffering from flashbacks and intrusive thoughts; reoccurring dreams; avoiding thinking or talking about military experiences; numbness; trouble remembering military experiences; loss of interest in activities he formerly enjoyed; feeling distant or cut off from other people; sense of shortened future; trouble falling or staying asleep; irritability; anger; difficulty concentrating; constant alertness and inability to relax; exaggerated startle response; feelings of hopelessness, helplessness and worthlessness; impairment of concentration, focus, and memory; depressed mood; loss of libido; constant agitation; and moderate fatigue.

Socially, the Veteran stated he experienced difficult relationships with women and had been divorced twice, although he was living with his current girlfriend.  Although the Veteran enjoyed a small circle of friends, he did not belong to any organizations, and he kept to himself and did not talk much.  He was in contact with his four children, and enjoyed solitary hobbies such as motorcycle riding, hunting, and fishing.

Mentally, the Veteran experienced feelings of morbidity and failure, as well as hopelessness, helplessness, and worthlessness.  His communication suffered, and he was unable to communicate with others.  The Veteran's insight was average, with goal-directed thought processes and no hallucinations.  The Veteran's judgment and impulse control were fair and intact, and he did not suffer from suicidal or homicidal ideation.  The Veteran was able to complete his activities of daily living, and his personal hygiene was good.  The Veteran suffered from erratic eye contact; hypoactivity with little movement; poor flow of speech; a depressed mood and a constricted, blunted, and flat affect.  The Veteran was oriented to time, place, person, and situation.

Occupationally, the Veteran stated that he owned and worked at a furniture store with his friend.  However, the Veteran believed his PTSD symptoms made it difficult for him to do his job.  He found it difficult to serve customers of Asian descent, as they triggered distressing memories of Vietnam.  The Veteran worked six days a week.

In March 2009, the Veteran explained that he believed his symptoms warranted a rating of 70 percent, and that he was receiving PTSD treatment at his local VA hospital.

In September 2009, the Veteran wrote he deserved a 100 percent rating for PTSD, as his symptoms continued unabated despite the recent introduction of medications into his daily routine.  He stated that he had to undergo one-on-one counseling and PTSD classes at the VA.

In February 2010, the Veteran's attending psychiatrist at the VA stated that the Veteran warranted a high service-connected disability rating for his PTSD.

Throughout 2009 and the first half of 2010, the Veteran's treatment records from the VA hospital demonstrate that the Veteran suffered from an exaggerated startle response; fear during the day; nightmares; depression; insomnia; depression; anger; irritability; reduced concentration; hypervigilance; dislike of crowds; compulsive checking of doors and windows at night, as well as property patrol; impaired memory; anxiety; suicidal ideation; road rage; guilt due to actions in combat; an inability to relax or sit still; extreme agitation; flashbacks; intrusive thoughts; anger; heightened vigilance and avoidant behaviors; self-isolation; difficulty concentrating; inability to work; flat and tearful affect; appropriate hygiene; logical and appropriate thought content; the Veteran explained that he suffered in PTSD group sessions due to his inability to concentrate.  During this time, the Veteran underwent weekly group sessions and weekly or bi-weekly individual counseling sessions.

By the fall of 2010, the Veteran's treatment records from the VA hospital demonstrate that the Veteran's symptoms slightly decreased due to increased exercising and socializing.  He also experienced variable moods; possessive rumination; sleep difficulties; intrusive thoughts; isolating behaviors, and severe headaches and dizzy spells.

In 2011, as demonstrated by the Veteran's medical treatment records, he suffered from nightmares, hypervigilance, an exaggerated startle response; an isolated mood; depression; low appetite; sleep difficulties; isolative behaviors; irritability, and anger.

In September 2011, the Veteran's attending psychiatrist wrote that the Veteran was permanently disabled from severe combat-related PTSD and was unemployable. 

In October 2011, the Veteran underwent an examination for PTSD.  Since the last examination, the Veteran explained his symptoms were worse, and he suffered more at work, as he was unable to deal with the public.

Socially, his relationships with family and friends were fair to good, as he was actively involved with his family and maintained a relationship with his girlfriend.  He was isolated from all other individuals.

Mentally, the Veteran was oriented to person, place, and time.  His appearance and grooming were appropriate.  He denied any suicidal or homicidal ideations or thoughts, and his abilities to complete his activities of daily activities were intact.  His memory was within normal limits, and he did not display any obsessive or ritualistic behaviors.  The Veteran suffered from depression and anxiety, as well as anticipatory anxiety about what might happen in crowds.  The Veteran's impulse control was fair, but he suffered from insomnia and sleep disturbances such that he was only able to sleep four hours at night.  The Veteran denied panic attacks, and his judgment and insight were intact and good.

The Veteran experienced intrusive thoughts daily and nightmares two to three times a week.  He experienced avoidance and numbing and heightened arousal, as well as hypervigilancy at home and in public settings.

The examiner determined the Veteran suffered from chronic difficulties in work efficiency and social functioning generally; overall, the examiner did not believe that the Veteran's symptoms had worsened since his last examination-despite the Veteran's protestations to the contrary-as a review of the record demonstrated his symptoms had not changed significantly.

In March 2013, the Veteran's representative submitted a statement stating that the Veteran warranted a rating higher than his 30 percent, as he was becoming more socially withdrawn and unable to deal with the public.  The representative stated the Veteran's activities and leisure pursuits were limited, and he utilized alcohol moderately.

In March 2014, the Veteran informed the RO that he suffered from PTSD with major depression.  Because of that, his social life was very limited; he had been single for the last 22 years, and he had been married twice.  His past two relationships had disintegrated due to the Veteran's anger.  Although the Veteran had four children, he was unable to visit with them due to his fear of public outings.  Occupationally, as he was unable to handle any customer service inquiries at his furniture business, he was forced to hire a manager.  Lastly, the Veteran stated he had been hospitalized several times due to his anxiety, and he suffered from nightmares, anxiety, depression, and a sleeping disorder.

That same month, in March 2014, another veteran submitted a statement on behalf of the Veteran.  He stated that the Veteran suffered from anger problems, marriage problems, flashbacks and nightmares.  The Veteran was unable to socialize with a lot of people and often seemed very distant.

In November 2014, the Veteran underwent a PTSD examination in which he was diagnosed with PTSD, and, secondary to PTSD, major depressive disorder and alcohol use disorder.  The examiner determined the Veteran's symptoms caused his occupational and social impairment with reduced reliability and productivity.

Occupationally, the Veteran informed the examiner he had been employed full-time as a salesperson for the past 20 years, although he suffered from absences, and struggled to deal with customers due to his agitation and irritability.  The Veteran denied any periods of unemployment.

Mentally, the Veteran reported four hospitalizations within the past three years for anxiety and suffered from the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than three times a week; chronic sleep impairment; mild memory loss; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.

Lastly, the examiner determined the Veteran was functionally impaired in terms of employment due to the following symptoms: inability to understand and follow complex instructions; problems with concentration and short-term memory; dealing with peers, supervisors, and the public in a reasonable manner; problems interacting with others; ability to persevere over an eight-hour workday and a forty-hour workweek; retaining and following safety rules and regulations; solving problems on the job; maintaining emotional stability over an eight-hour day; difficulty responding to change; difficulty handling negative feedback; problems with authority figures; difficulty handling time pressures and multiple tasks; problems handling stress; lack of stamina; inability to concentrate; inability to screen out environmental stimuli.

Throughout 2014, the Veteran's medical records demonstrate that he suffered from severe, almost daily panic and anxiety attacks; dysphoric mood and constricted affect; appropriate hygiene and clothing; transient suicidal ideation; nightmares; arguments with loved ones; hypervigilance; severe depression; self-isolation; reduced ability to concentrate; feelings of helplessness and worthlessness; lack of appetite; irritable and angry; loss of interest in socializing; and insomnia.

When considered in its totality, the Board initially finds that the lay and medical evidence demonstrates no distinct time period in which the Veteran's PTSD symptoms worsened.  Although the Veteran's symptoms fluctuated from one month to the next, on the whole, the comments and treatment records from his attending psychiatrist at the VA demonstrate that the Veteran's PTSD symptoms resulted in consistent occupational and social impairment with reduced reliability and productivity.  Throughout the period of appeal, the Veteran consistently and frequently complained that he was unable to establish and maintain effective work and social relationships.  Lastly, the Board finds the comments and observations from the Veteran's treating practitioner more probative than the C&P examiners due to the Veteran's treating practitioner's frequent and sustained interactions with the Veteran.  Thus, the current staged rating is unwarranted, and the Veteran's 50 percent rating should be extended to the entire time period on appeal.

ORDER

Entitlement to an evaluation of 50 percent, at minimum, is granted for the entire appeal period.


REMAND

Beyond deciding to collapse the Veteran's current staged rating, the Board is unable to determine if his condition warrants a rating higher than 50 percent due to missing records.  At several times, the Veteran has alleged numerous hospitalizations prior to 2014 due to anxiety attacks.  There are no records in the Veteran's file concerning hospitalizations for anxiety attacks.  Thus, a remand is in order to obtain such records.

Moreover, although the Veteran has begun a request for a TDIU rating, he has not yet filled out the appropriate paperwork.  Although the November 2014 C&P examination discussed occupational impairment, the examination did not provide enough information to accurately determine if the Veteran is employable or not.  Thus, the Board finds that further development is necessary to properly adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should again forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

2. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records, to include all records of hospitalizations for anxiety attacks throughout the appeal period.

3. After completing all indicated development, reajdudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


